Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election Group (I) as the elected invention and optovin as the elected TRPA1 agonist is maintained. 

Claim Summary
Claims 1-4, 6, 10, 13-21, 24, 25, and new claims 26-28 are pending. Claims 5, 7-9, 11-12 are canceled. New claims 26-28 are drawn to non-elected TRPA1. As such, claims 26-28 are withdrawn as being drawn to non-elected species. Claims 1-4, 6, 10, 13-21, and 24-25 are examined in accordance to the elected specie. 
The amendment filed on 06/01/2022 in response to the Non-Final office Action of 03/15/2022 is acknowledged and has been entered.

Priority
This application claims benefit of Provision Application No.  62/362,369 filed on  07/14/2016. The effective filing date of the instant Application is 02/16/2018.



Action Summary
Claims 1-4, 6, 10, 13-21, and 24-25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US9,486,447) are withdrawn in light of amending the independent claims to include sepsis.
Claims 1-4, 6-7, 10, and 13-25 rejected under 35 U.S.C. 103 as being un-patentable over Peterson et al. (US9,486,447) in view of  Mendes et al., International Immunopharmacology, Volume 34, May 2016, Pages 60-70 are maintained, but modified and revisited in light of the claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10, 13-21, And 24-25 are rejected under 35 U.S.C. 103 as being un-patentable over Peterson (US9,486,447) in view of  Mendes, International Immunopharmacology, Volume 34, May 2016, Pages 60-70.
Peterson teaches a method of performing deep brain stimulation, the method comprising: a) contacting a neuron in the brain with a compound of formula Ia or Ib: and b) exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm, see claim 1. The compounds of the formula Ia and Ib are Exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm reads on ontogenetic stimulation. The subject means a human or an animal. (See column 12, and line 17.) Contacting reads on administering. Moreover, Peterson teaches only neurons contacted with the compound and exposed to the electromagnetic radiation are activated. (See claim 2.) Peterson also teaches the neuron is a neuron of a subject in need of treatment for pain or inflammation or neuropathic pain. (See claim 7.) Peterson et al. further teaches the compound is 

    PNG
    media_image1.png
    100
    305
    media_image1.png
    Greyscale
. (See claim 11). The compound is a TRPA1 agonist. (See Abstract and column 5. Lines 29-40). This compound of formula III is Optovin. Peterson teaches Optovin acts on a molecular target expressed in mammalian DRG sensory neuron; perhaps TRPA1 itself. (See column 85, lines 60-62; and column 15, lines 42-51.) The neurons of the subject would be a neuron that expresses TRPA1. Optovin is a TRPA1 agonist that activate TRPA1 channels. (See col. 9, lines 27-33.) Additionally, Peterson teaches Optovin activates human TRPA1 via structure-dependent photochemical reactions with redox-sensitive cysteine residues. In animals with severed spinal cords, optovin treatment enables control of motor activity in the paralyzed extremities by localized illumination. (See Example 1.) Furthermore, Peterson teaches the neuron can be the vagal nerve of a subject in need of treatment for epilepsy. In some embodiments, a source of electromagnetic radiation and/or a means for directing the radiation can be implanted in a subject in need of treatment for epilepsy such that the vagal nerve can be stimulated and/or activated. Methods of vagal nerve stimulation using electric pulse-generating devices is known in the art and can be adapted to administer a photo-sensitive TrpA1 agonist and/or illuminate the neuron. (See column 32, lines 45-54.)
Peterson does not teach sepsis. 
Mendes teaches cinnamaldehyde is a natural essential oil suggested to possess anti-bacterial and anti-inflammatory properties; and to activate transient receptor potential ankyrin 1 (TRPA1) channels expressed on neuronal and non-neuronal cells for improving sepsis outcome and reduces plasma TNF-α and IL-10. (See Abstract.) TNF-α is a pro-inflammatory cytokine as evidenced by the instant specification. (See paragraph [0004] of the instant specification.)  Moreover, Mendes teaches in the absence of TRPV1 activation, animals present with a worse sepsis outcome, and this has been linked to an impaired immune response. (See page 60, right column.) Mendes further teaches the endogenous activation
of TRPA1 modulated both the systemic and the peritoneal release of TNFα, in addition to PELF IL-10. In agreement, recent reports have suggested that following TRPA1 activation during inflammation, there is a decrease in the synthesis of cytokines. (See page 69, left column, second paragraph.)
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Peterson to reduce plasma TNF-α (a pro-inflammatory cytokine) in patient that has been identified as having sepsis to give Applicant’s claimed invention. One would have been motivated by the fact that Peterson’s method can treat inflammation with a TRPA1 agonist in this case Optovin and optogenetic stimulation and also because Mendes et al. teaches TRAP1 agonist such as cinnamaldehyde can treat sepsis by reducing pro-inflammatory cytokines such as TNF-α, see Abstract. One would reasonably expect the method taught by Peterson et all to effectively reduce plasma TNF-α in patient that has been identified as having sepsis with success because Mendes teaches the endogenous activation of TRPA1 modulated both the systemic and the peritoneal release of TNFα, in addition to PELF IL-10 and recent reports have suggested that following TRPA1 activation during inflammation, there is a decrease in the synthesis of cytokines. (See page 69, left column, second paragraph.)
With respect to the following limitations: attenuating serum levels of one or more pro-inflammatory cytokines inflammation, promoting thermoregulation, activation of TRAP1-positive neurons in the subject’s vagus nerve, selectively stimulating vagus nerve fibers expressing TRAP nociceptors in the subject, activating vagus nerve afferents, activation of TRAP-positive neurons attenuates serum levels on or more tumor necrosis factor (TNF), interleukin-6 (IL-6), and interleukin-1β (IL-β). These limitations simply express the intended outcome of the administration step positively recited. The instant claims only required the subject is a subject in need of attenuation serum levels of one or more pro-inflammatory cytokines, which is defined by the dependent claim as a subject having inflammation, the subject having neurons that express TRAP1, and administration of Optoving using optogenetic stimulation. Since the prior art method step is the same as the claimed method step positively recited and since the patient population of the prior is the same patient population claimed, said intended outcome claimed is necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues the present methods require activation of TRPA1-positive neurons in the subject's vagus nerve. Preferably, vagus nerve afferents are activated. In contrast, in the method of Peterson et al., "the functional output of a sensory neuron can be decreased, e.g. by at least 10%, i.e. by 10% or more, 20% or more, 30% or more, 50% or more, 70% or more, or 90% or more." (See, e.g. Column 30, lines 56-59.) Even worse, the methods of Peterson et al. can functionally ablate the activity of a neuron or ablate the neuron (e.g. Column 3, lines 6-8). Only in some cases are neurons activated by the methods of Peterson et al. Following the teachings of Peterson et al., the skilled artisan would not know what to expect using the methods of Peterson et al. - i.e., decreased neuronal activity, increased neuronal activity or neuronal ablation. Thus, it does not necessary follow that the method of Peterson et al. would be effective to attenuate serum levels of one or more pro-inflammatory cytokines in a subject identified as having sepsis as set forth in the present claims. In response, the Examiner finds Applicant’s argument not persuasive. While some embodiment of Peterson (see for example, claims 4 and 5), other embodiment (claims 1-3) which forms the basis of the rejection clearly discloses the activity of the neuron is increased. Moreover, the asserted activation of TRAP1-positive neurons in the subject’s vagus nerve wherein vagus nerve afferents are activated simply expresses the intended outcome of the administration step positively recited. Since the claimed administration step is the same as Peterson’s administration step, the intended outcome is necessarily present absent evidence to the contrary. Furthermore, it may well be true that Peterson doe not expressly teach attenuation of one or more pro-inflammatory cytokines, Peterson teaches the method can be used for the treatment of pain or inflammation or neuropathic pain. Furthermore, Mendes teaches cinnamaldehyde is a natural essential oil suggested to possess anti-bacterial and anti-inflammatory properties; and to activate transient receptor potential ankyrin 1 (TRPA1) channels expressed on neuronal and non-neuronal cells for improving sepsis outcome and reduces plasma TNF-α and IL-10. (See Abstract.) Mendes also teaches in the absence of TRPV1 activation, animals present with a worse sepsis outcome, and this has been linked to an impaired immune response. (See page 60, right column.) Mendes further teaches the endogenous activation of TRPA1 modulated both the systemic and the peritoneal release of TNFα, in addition to PELF IL-10. In agreement, recent reports have suggested that following TRPA1 activation during inflammation, there is a decrease in the synthesis of cytokines. (See page 69, left column, second paragraph.) One would reasonably expect the method of Peterson to be effective for reducing TNF-α as a pro-inflammatory cytokine in patient that has been identified as having sepsis. 
	Contrary to Applicant’s assertion that Mendes is cited by the Examiner for teaching that cinnamaldehyde activates TRPA1 channels for improving sepsis outcome and reducing plasma TNF-α. Mendes is cited to show that not only compound that activates TRPA1 can reduce TNF-α for improving the outcome of sepsis, but also to show that activation of TRPA1 can reduce the synthesis of cytokines such as TNF-α. 



Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628